DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-2, 5-22 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 6/18/2020 and reviewed by the Examiner.
Election/Restrictions
In the previous action the examiner rescinded the election of species between species 2A, and 2B, however, in the applicants most recently filed set of claims the claims that were originally drawn to species 2B remain withdrawn.  The examiner believes that this was likely an oversight, and that the applicant does want these claims examined, especially since some of the claims have been amended to overcome 112b rejections.  For the sake of this rejection the claims drawn to species 2B that currently are stated as withdrawn will be treated as if they were not withdrawn and are active claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 11 states “biasing means to bias the flight assist wings”, paragraph 22 states that the biasing means can be gravitational biasing which means that the center of gravity of the winglets is such that a majority of the wing's mass is behind the pivot point, or the biasing means can be other mechanical biasing means such as a spring that biases the winglets into a vertical position and is stiff enough to only allow rotation toward horizontal in the presence of sufficient aerodynamic forces.
Claim 19 states  “biasing means to bias the winglets”, paragraph 22 states that the biasing means can be gravitational biasing which means that the center of gravity of the winglets is such that a majority of the wing's mass is behind the pivot point, or the biasing means can be other mechanical biasing means such as a spring that biases the winglets into a vertical position and is stiff enough to only allow rotation toward horizontal in the presence of sufficient aerodynamic forces. 
Claim 20 states “a means to release the winglets”, the specification does not appear to go into detail about what these means entail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states “wherein the through rod rotatably couples to the aircraft body.”, this limitation does not appear to be grammatically correct, the examiner thinks that this should either be “wherein the through rod is rotatably coupled to the aircraft body.”, or “wherein the through rod rotatably couples the flight assist wings to the aircraft body.”.
Claim 8 states “wherein the pivot point is forward of approximately 25% of a length of the flight assist wings”, the examiner reads this limitation as saying that the pivot point is at the ¾ chord length position rather than the ¼ chord length position that is shown in the figures because it states that it is in front of 25% of the chord which would result in it being behind 75% of the chord, the examiner is examining this limitation as the pivot being located at the quarter chord location.
Claims 21, and 22 state “Claim 1, wherein”, the examiner believes that this is meant to state “The rotary aircraft of claim 1, wherein”, and will be examined in this manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-10, 12-15, 17-18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rutan et al. (US #5,395,073) in view of Loebert (DE 3935925 A1).
Regarding claim 1, Rutan teaches a rotary aircraft, comprising: a main drive rotor (104); an aircraft body (102) mechanically coupled to the main drive rotor (102, and 104 as seen in figure 2); and first and second flight assist wings (114, and 116) passively rotatably coupled to the aircraft body (Column 6, lines 13-42) via first and second pylons (117 as seen in figure 2), wherein the first and second pylons maintain the first and second flight assist wings at a distance d from the body of the rotary aircraft (102, 114, 116, and 117 as seen in figure 2), wherein the flight assist wings have a width w (114, and 116 as seen in figure 2), but does not teach that d>w.
However, Loebert does teach that d>w (1, and 6 as seen in the figure).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the distance between the assist wing and the fuselage be greater than the width of the assist wing because Rutan and Loebert are both aircraft that have passively rotatable wing tips.  The motivation for having the distance between the assist wing and the fuselage be greater than the width of the assist wing is that it can help to increase the total wing area which can increase lift.
Regarding claim 2, Rutan, as modified by Loebert teaches the rotary aircraft of claim 1, wherein the first and second flight assist wings are passively rotatably coupled to the aircraft body at a pivot point located forward of an aerodynamic lift vector of the flight assist wings (112, 114, 116 as seen in figure 2 of Rutan).
Regarding claim 5, Rutan, as modified by Loebert teaches the rotary aircraft of claim 1, wherein the first and second flight assist wings are configured to move independently of one another (Column 7, lines 15-29 of Rutan).
Regarding claim 6, Rutan, as modified by Loebert teaches the rotary aircraft of claim 1, further comprising a unitary through rod (142 of Rutan) passing through the aircraft body and through a pivot point of the first and second flight assist wings (142 as seen in figure 10A of Rutan), whereby the first and second flight assist wings move jointly (Column 6, line 67-Column 7, line 14 of Rutan).
Regarding claim 7, Rutan, as modified by Loebert teaches the rotary aircraft of claim 6, wherein the flight assist wings are winglets statically attached to the through rod at pivot points (142 as seen in figure 10, and Column 6, line 67-Column 7, line 14 of Rutan), wherein the through rod rotatably couples to the aircraft body (142 as seen in figure 10A, and Column 6, line 67-Column 7, line 14 of Rutan).
Regarding claim 8, Rutan, as modified by Loebert teaches the rotary aircraft of claim 6, wherein the pivot point is forward of approximately 25% of a length of the flight assist wings along a chordwise axis of the flight assist wings (112, 114, and 116 and the wings as seen in figure 2 of Rutan).
Regarding claim 9, Rutan, as modified by Loebert teaches the rotary aircraft of claim 6, but Rutan does not teach a damper to dampen transient rotary motion of the flight assist wings.  However, Loebert does teach a damper (8) to dampen transient rotary motion of the flight assist wings (Abstract, lines 1-7 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a damper that helps to dampen the motion of the winglet because Rutan and Loebert are both aircraft that have passively rotatable wing tips.  The motivation for having a damper that helps to dampen the motion of the winglet is that it helps to keep the aircraft stable during gusts.
Regarding claim 10, Rutan as modified by Loebert teaches the rotary aircraft of claim 9, but Rutan does not teach independent dampers for the flight assist wings.  However, Loebert does teach independent dampers for the flight assist wings (8 as seen in the figure, as can be seen the wing has its own flight assist wing with an independent damper that only operates on that flight assist wing).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have independent dampers for the flight assist wings because Rutan and Loebert are both aircraft that have passively rotatable wing tips.  The motivation for having independent dampers for the flight assist wings is that it helps to control the motion of the flight assist wings.
Regarding claim 12, Rutan teaches a wing assembly for a rotary aircraft, comprising: a pylon (117) having a mount point to engage a body of the rotary aircraft (102, and 117 as seen in figure 2); and a winglet coupled to the pylon at a pivot point (110, 114, and 117 as seen in figure 2), wherein at least one of the winglet and the pylon is configured to rotate with respect to the body of the rotary aircraft (Column 6, lines 13-42), the pylon mains the winglet at a distance d from the body (102, 114, 116, and 117 as seen in figure 2), and wherein the winglet has a width w (114, and 116 as seen in figure 2), but does not teach that d>w.
However, Loebert does teach that d>w (1, and 6 as seen in the figure).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the distance between the assist wing and the fuselage be greater than the width of the assist wing because Rutan and Loebert are both aircraft that have passively rotatable wing tips.  The motivation for having the distance between the assist wing and the fuselage be greater than the width of the assist wing is that it can help to increase the total wing area which can increase lift.
Regarding claim 13, Rutan, as modified by Loebert teaches the wing assembly of claim 12, further comprising a second pylon (117 as seen in figure 2 of Rutan) having a second mount point to engage the body of the rotary aircraft (102, and 117 as seen in figure 2 of Rutan), and a second winglet coupled to the second pylon at a second pivot point  (110, 116, and 117 as seen in figure 2 of Rutan).
Regarding claim 14, Rutan, as modified by Loebert teaches the wing assembly of claim 13, wherein the pylon forms a unitary through rod configured to pass through the body of the rotary aircraft and through pivot points of the winglet (142 as seen in figure 10A of Rutan).
Regarding claim 15, Rutan teaches a helicopter, comprising: an airframe (102); a main drive rotor (104) mechanically coupled to the airframe (102, and 104 as seen in figure 2); pylons (117) mounted to a sidewall of the airframe (102, and 117 as seen in figure 2); and winglets (114, and 116) coupled to the pylons (114, 116, and 117 as seen in figure 2), wherein the winglets are adapted to rotate relative to the sidewall of the airframe (Column 6, lines 13-42), and wherein the pylons hold the winglets at a distance d from the sidewall (102, 114, 116, and 117 as seen in figure 2), the winglets have a width w (114, and 116 as seen in figure 2), but does not teach that w is less than d.
However, Loebert does teach that w is less than d (1, and 6 as seen in the figure).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the distance between the assist wing and the fuselage be greater than the width of the assist wing because Rutan and Loebert are both aircraft that have passively rotatable wing tips.  The motivation for having the distance between the assist wing and the fuselage be greater than the width of the assist wing is that it can help to increase the total wing area which can increase lift.
Regarding claim 17, Rutan, as modified by Loebert teaches the helicopter of claim 15, wherein the winglets are passively rotatably coupled to the airframe (Column 6, lines 13-42 of Rutan).
Regarding claim 18, Rutan, as modified by Loebert teaches the helicopter of claim 15, but Rutan does not teach a damper to dampen transient rotary motion of the winglets.  However, Loebert does teach a damper (8) to dampen transient rotary motion of the winglets (Abstract, lines 1-7 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a damper that helps to dampen the motion of the winglet because Rutan and Loebert are both aircraft that have passively rotatable wing tips.  The motivation for having a damper that helps to dampen the motion of the winglet is that it helps to keep the aircraft stable during gusts.
Regarding claim 21, Rutan as modified by Loebert teaches the rotary aircraft of claim 1, wherein the first and second pylons are formed of a single rod (142 as seen in figure 10A of Rutan).
Regarding claim 22, Rutan as modified by Loebert teaches the rotary aircraft of claim 1, wherein the first and second pylons are independent of one another (Column 7, lines 15-29 of Rutan).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rutan et al. (US #5,395,073) as modified by Loebert (DE 3935925 A1) as applied to claim 9 above, and further in view of Oppenheimer et al. (US #9,428,269).
Regarding claim 11, Rutan as modified by Loebert teaches the rotary aircraft of claim 9, further comprising biasing means to bias the flight assist wings nose downward (Column 2, lines 24-38 of Rutan), wherein the flight assist wings are in a substantially horizontal position (114, and 116 as seen in figure 2, and Column 2, lines 24-38 of Rutan).  But, Rutan does not teach that there is a stop.
However, Oppenheimer does teach that there is a stop (58b, and Column 4, lines 19-42).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a stop because Rutan and Oppenheimer are both aircraft with passively moving wings.  The motivation for having a stop is that it allows the wings to only move within a desired range.
Claims 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutan et al. (US #5,395,073) as modified by Loebert (DE 3935925 A1) as applied to claim 15 above, and further in view of Eller (PGPub #2019/0084684).
Regarding claim 19, Rutan, as modified by Loebert teaches the helicopter of claim 15, but does not teach biasing means to bias the winglets to a vertical or substantially vertical position in the event of an autorotation.  However, Eller does teach biasing means to bias the winglets to a vertical or substantially vertical position in the event of an autorotation (Paragraph 30, lines 1-11, and Paragraph 43, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the winglets biased to go vertical in the event of autorotation because Rutan and Eller are both aircraft with passively rotatable wing tips.  The motivation for having the winglets biased to go vertical in the event of autorotation is that it helps to provide additional stability to the system.
Regarding claim 20, Rutan, as modified by Loebert teaches the helicopter of claim 15, further comprising a means to release the winglets from a lifting angle of attack position during a change in flight condition (Column 2, line 55-Column 3, line 23 of Rutan).  But, Rutan does not teach that the winglets are moved when the change in flight condition is autorotation.
However, Eller does teach that the winglets are moved when the change in flight condition is autorotation (Paragraph 30, lines 1-11, and Paragraph 43, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the winglets moved when autorotation occurs because Rutan and Eller are both aircraft with passively rotatable wing tips.  The motivation for having the winglets moved when autorotation occurs is that it helps to stabilize the aircraft.
Response to Arguments
The examiner agrees with the applicants assertion that neither Eller nor Rutan teach the limitation of the distance between the winglet and the main body being greater than the width of the winglet, which is why in the nonfinal rejection Loebert was relied upon to teach this limitation.  The applicant has not put forth any argument of substance for why the combination of Rutan and Loebert would be improper and the examiner does not find what arguments the applicant has put forth to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647